DISTRICT COURT OF APPEAL OF FLORIDA
                         SECOND DISTRICT




                  JONATHAN MONSANTO-BERRIO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-744



                         September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark D. Kiser, Judge.

Jonathan Monsanto-Berrio, pro se.

Ashley Moody, Attorney General, Tallahassee, and William C.
Shelhart, Assistant Attorney General, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.